Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Okang Kareem Rochelle petitions for a writ of mandamus seeking an order directing release pending sentencing or a status conference in the district court, and for the appointment of a special judge to “preside over litigation who would ensure that [his] rights governed by a fair and public hearing or trial [are] respected and protected.” Pet. for Writ of Mandamus at 2. We conclude that Rochelle is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is not a substitute for a direct appeal; it is a drastic remedy that should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
Rochelle fails to demonstrate extraordinary circumstances or that his rights cannot be fully protected through the established appellate process. Accordingly, although we grant leave to proceed infor-ma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.